Citation Nr: 0824023	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  97-33 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
February 1973.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2006, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The development requested by the Board's March 2006 remand 
was not completed.  

The remand observed that the RO denied the claim in April 
2004 and the veteran submitted a Notice of Disagreement in 
September 2004, but no Statement of the Case (SOC) was ever 
issued.  In an action paragraph, the Board specifically asked 
the RO to issue an SOC to the veteran and his representative 
on the issue of entitlement to service connection for 
hepatitis C.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Thus, in the present case the RO must issue an SOC 
to the veteran and his representative on the issue of 
entitlement to service connection for residuals of hepatitis 
C.

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his 
representative with an SOC regarding 
the claim for service connection for 
residuals of hepatitis C.  The SOC 
should address all aspects of the claim 
and compliance with VA's duty to notify 
and assist.  Provide the veteran the 
appropriate amount of time in which to 
submit a substantive appeal.  If the 
veteran perfects his appeal of the 
issue, the appeal should be returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



